Citation Nr: 1519597	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a herniated disc L5-S1 with bilateral sciatica, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a gynecological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of her claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to ensure due process and for additional development.

In her April 2010 notice of disagreement the Veteran requested a hearing with a decision review officer (DRO).  The Veteran reiterated this request in her August 2012 substantive appeal.  A review of the record does not reflect that the Veteran was afforded a DRO hearing and does not appear to reflect that the request was withdrawn.  Therefore, a remand is necessary for the RO to provide the requested hearing, if still desired.

With respect to the Veteran's claim for service connection for a gynecological condition, she contends that her adenomyosis manifested during service as indicated by her repeated treatment for gynecological and obstetric issues therein.  The Veteran's service treatment records indicate that she was seen for uterine bleeding, abdominal cramping, and pelvic pain that were treated with birth control with varying success throughout her time in service.  Additionally, a service treatment record from April 2008 includes an assessment of suspected adenomyosis versus endometriosis.  A May 2012 VA examination report prepared by a nurse practitioner includes an opinion that the Veteran's disability is less likely as not a continuation   of her gynecological symptoms in service.  In support of the opinion the examiner noted the lack of objective evidence of adenomyosis in service and that the Veteran's symptoms were alleviated by taking birth control.  It is unclear from the opinion why the Veteran's use of birth control to alleviate her symptoms proves that she did not have adenomyosis in service.  It is also unclear whether adenomyosis could have been diagnosed during service without a hysterectomy,   as was suggested by the July 2009 VA examiner.  Given the foregoing, the Board finds that an addendum opinion is necessary.

Turning to the Veteran's claim for an increased rating, the Board notes that the Veteran was last afforded an examination for her service-connected back disability in May 2012.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's back disability, and that    it has been three years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Unless the Veteran indicates that she no longer desires a hearing before a DRO, schedule the Veteran for a DRO hearing.  A copy of the letter notifying the Veteran of the date and time to   report should be placed in the electronic file.  If  the Veteran withdraws her request, the file should be clearly annotated to reflect such.

2. Ask the Veteran to provide the names and addresses of all medical care providers who      have recently treated her for her back disability.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

3. Send the Veteran's claims file to a VA gynecologist for an addendum opinion.  The claims file must be made available to the examiner in conjunction with the examination.  If a physical examination is deemed necessary, one should be scheduled.

The examiner is to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's adenomyosis resulting in her hysterectomy, first manifested in service or is otherwise related to her active service, to include her treatment for pelvic pain, abdominal cramps, menometrorrhagia, dysmenorrhea, and obstetrics during service.  The examiner should specifically address the significance of the treatment of her symptoms with birth control as an indication of whether adenomyosis was present in service and whether adenomyosis can be diagnosed without performing a hysterectomy.

4. Schedule the Veteran for a VA back examination to assess the current severity of her service-connected herniated L5-S1 disc.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's      back disability should be reported, to include range  of motion of the thoracolumbar spine.  The examiner should also address whether the Veteran suffers from incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician. 

5. After undertaking the development above, the Veteran's claims should be readjudicated.  If       the benefits sought on appeal remain denied,       the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




